23
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rose Moller-Jacobs on 08/12/2022.

The application has been amended as follows: 

	1.(Currently amended) A medical delivery device comprising:
a substantially non-porous composite liner as an inner-most layer of the medical delivery device comprising:
an inner-most layer comprising a lubricious material having a first plurality of pores; and
			a first reflowed thermoplastic elastomer substantially filling the first 			plurality of pores;
a metallic material having a second plurality of pores surrounding an entire length of the substantially non-porous composite liner; and
a second reflowed thermoplastic elastomer substantially filling the second plurality of pores in the metallic material.

	6. (Cancelled).

Allowable Subject Matter
Claims 1 – 4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the previous prior art rejection has been withdrawn in light of applicant’s amendments made June 6, 2022 and the Examiner’s amendment made herein; the prior art alone or in combination with fails to disclose or make obvious a medical delivery device comprising a non-porous composite liner as an inner-most layer of the medical device, and comprising an inner-most layer comprising a lubricious material with a plurality of pores and a first reflowed thermoplastic elastomer filing the plurality of pores of the inner most layer; the medical device further comprising a metallic material with a plurality of pores surrounding the entire length of the non-porous composite liner including a second reflowed thermoplastic elastomer filling the plurality of pores of the metallic material.
The closest prior art, Krippendorf (US 2472484), discloses a medical delivery device (catheter 10) (column 3, lines 33 – 36) comprising a first non-porous composite liner (portion 15 and coating) (Examiner’s note: as discussed in column 3, lines 40 – 55, and shown in Fig. 2, portion 15 is the inner most layer) as an inner-most layer of said medical device which comprises an inner most layer (portion 15) comprising a plurality of pores (Examiner’s note: the portion 15 is a braided mesh with pores), and a resin coating that fills in the pores of the inner most layer; Krippendorf further discloses a second outer porous layer (portion 16) (column 3, lines 30 – 55) wherein the pores are filled with a second coating (resin coating) (column 4, lines 1 – 21). Krippendorf does not disclose (i) wherein the inner most layer comprises a lubricious layer, (ii) wherein the coating is a thermoplastic elastomer, (iii) wherein the second layer is a metallic material, and (iv) wherein the second layer (metallic material) covers the entire length of the non-porous inner liner. As to (i), Allen (US 20160067444 A1) teaches, in the same field of endeavor, a catheter tube comprising a first braided layer embedded within the catheter to provide flexibility and support, wherein the porous material is comprised up of a lubricious material (PET) (paragraph [0132]). Because both the references of Krippendorf and Allen teach methods of providing a catheter with a porous layer to provide flexibility and torque (paragraphs [0130 – 132] of Allen and column 2, lines 24 – 35 of Krippendorf), it would have been obvious to one skilled in the art to substitute one material for another to achieve the predictable results of added flexibility. As to (ii), Pieslak (US 20080317991 A1) teaches, in the same field of endeavor, a medical delivery device (assembly 100) comprising a first porous material (reinforcing structure 107) coated with a reflowed thermoplastic elastomer adhesive (first layer 105 – polyamides – paragraph [0030]) which fills the pores of the first porous material (paragraph [0028, 0037]). Because both references Krippendorf and Pieslak teaches the use of a coating used to adhere a first and second layer (taught by Krippendorf in column 4, lines 15 – 20 and taught by Pieslak in paragraphs [0028 – 0030]), it would have been obvious to one skilled in the art to substitute one material for another to achieve the predictable results of adhering two layers together for a medical device. As to (iii), Jaraczewski (US 4817613), teaches, in the same field of endeavor, a substantially non-porous (Examiner’s note: as stated in column 5, lines 24 – 35, the braided layers are impregnated with the flexible casing 16, making the liner non-porous) composite liner (tubular member 10, braided layer 12, and the flexible casing 16 applied to the layer 12 – column 5, lines 24 - 35) (column 4, lines 28 - 42) and a metallic material (braided layer 14, which is made up of steel – column 5, lines 9 - 24) having a second plurality of pores (pores of the braid) surrounding the substantially non-porous composite liner (Examiner’s note: the first braided layer 12 is coated in the flexible casing 16, and then the second braided layer 14 is placed over the flexible casing 16) (column 5, lines 24 - 35). Because both references Krippendorf and Jaraczewski teaches the method of making a catheter with increased flexibility it would have been obvious to one skilled in the art to substitute one material for another to achieve the predictable results of added flexibility. With regards to (iv), however, it would not have been obvious to modify the device of Krippendorf such that the second layer (metallic material) covered the entire length of the non-porous liner because the catheter of Krippendorf contains two portions of differing flexibility, which comes from the number of layers in either section. Therefore modifying the catheter of Krippendorf such that the entire catheter had the same number of layers along its entire length would take away from the intended use of said catheter, and would render the device in operable for said intended use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771          
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771